DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
“The present disclosure has been conceived nothing the” (Par. 0013). Examiner suggests, “The present disclosure has been conceived noting the”
“radial direction in parallel to the center axis of the inner tool” (Par. 0021). Examiner suggests, “radial direction perpendicular to the center axis of the inner tool”
“radial direction in parallel to the center axis of the can body” (Par. 0023). Examiner suggests, “radial direction perpendicular to the center axis of the can body”
“radial direction in parallel to the center axis of the inner tool” (Par. 0047). Examiner suggests, “radial direction perpendicular to the center axis of the inner tool”
Appropriate correction is required.
Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:
Claim 1 - 
“an opposite side to the bottom” (line 6). Examiner suggests, “a side opposite to the bottom”
“reduced gradually” (line 6). Examiner suggests, “reduced”
“an opposite side to the trunk portion” (line 8). Examiner suggests, “the opposite side of the trunk portion”
“to be contacted to an inner surface” (line 24). Examiner suggests, “to contact an inner surface”
Claim 2 -
“in an axial direction” (line 5). Examiner suggests, “in an axial direction of the can body”
“brought into contact to” (line 7). Examiner suggests, “brought into contact with”
Claim 3 - 
“from both sides” (line 7). Examiner suggests, “from both sides of the holding member”
Claim 4 - 
“from both sides” (line 7). Examiner suggests, “from both sides of the holding member”
Claim 5 - 
“in the axial direction” (line 2). Examiner suggests, “in an axial direction”
“to be contacted to a tip” (line 5). Examiner suggests, “to contact a tip”
Claim 6 - 
“to be contacted to a tip” (line 5). Examiner suggests, “to contact a tip”
Claim 7 - 
“in the axial direction” (line 2). Examiner suggests, “in an axial direction”
“to be contacted to a tip” (line 5). Examiner suggests, “to contact a tip”
Claim 8 - 
“to be contacted to a tip” (line 5). Examiner suggests, “to contact a tip”
Claim 10 - 
“into contact to” (line 2). Examiner suggests, “into contact with”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "loosely" in claim 1 (line 12) is a relative term which renders the claim indefinite.  The term "loosely" is not defined by the claim, the specification does not provide a standard for ascertaining It is unclear what amount of force, pressure, or clearance defines the term loosely.
The term "loosely" in claim 9 (line 3) is a relative term which renders the claim indefinite.  The term "loosely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of force, pressure, or clearance defines the term loosely.
Regarding Claim 9, the phrase, “when the inner tool reaches a position at which the outer tool is situated and the neck portion of the can body is pushed onto the outer tool to be displaced relative to the inner tool.” (lines 8-10) renders the claim indefinite.  It is unclear how the surface profile is formed on the neck portion.  Further, it is unclear what steps are being positively recited. Further, it is unclear how the neck portion is pushed onto the outer tool and what is displaced relative to the inner tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pass (U.S. 4,838,064) in view of Enoki et al. (U.S. 2005/0218140).
Regarding Claim 9, Pass discloses a forming method for forming a surface profile on a neck portion of a can body (See Figs. 6-7c. Examiner notes that the neck portion of the can is formed with a profile) of a can (Beverage can: Col 2, L40) in a circumferential direction (See Fig. 6), by fitting the can body loosely onto an inner tool (Swaging head: Fig. 6, #9), and revolving the inner tool (See Figs. 4-5) along an outer tool (Swaging roller: Fig. 6, #32) thereby sandwiching the neck portion between the inner tool and the outer tool (See Figs. 7a-7c), comprising:
holding the can body by a movable member attached to the inner tool (Ring members: Fig. 6, #21, 22) in such a manner that a center axis of the can body is aligned parallel to a center axis of the inner tool (See Figs. 6-7C), when the inner tool reaches a position at which the outer tool is situated and the neck portion of the can body is pushed onto the outer tool to be displaced relative to the inner tool (See Figs. 7b-7c).  Pass does not disclose a bottle-shaped can.
Enoki discloses a forming method for forming a surface profile on a neck portion of a can body of a bottle-shaped can (See Fig. 3, 1st and 2nd step and Figs. 6-7) including inner (19a, 12) and outer (19b) tools in such a manner that a center axis of the can body is aligned parallel to a center axis of the inner tool (See Figs. 6-7) in order to form a flange on a bottle-shaped can.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method and apparatus of Pass for forming a flange on a can to form a flange on a bottle-shaped can, as taught by Enoki, as doing so results in forming the same flange structure.
Regarding Claim 10, the combination of Pass and Enoki teach all elements of the claimed invention as stated above.  Pass further discloses wherein the can body is held by bringing the movable member into contact to an inner surface of a portion of the can body where a shoulder portion and the neck portion are formed continuously (See Fig. 7c).
Regarding Claim 11, the combination of Pass and Enoki teach all elements of the claimed invention as stated above.  Pass further discloses pushing a tip of the neck portion entirely or at a plurality of portions in a direction parallel to the center axis of the can body, when the neck portion is sandwiched between the inner tool and the outer tool (See Figs. 7a-7b & Thus a small edge region 7a of the can body 7 is braced on the circumferential surface of the ring member 22: Col 6, L26-28).
Regarding Claim 12, the combination of Pass and Enoki teach all elements of the claimed invention as stated above.  Pass further discloses pushing a tip of the neck portion entirely or at a plurality of portions in a direction parallel to the center axis of the can body, when the neck portion is sandwiched between the inner tool and the outer tool (See Figs. 7a-7b & Thus a small edge region 7a of the can body 7 is braced on the circumferential surface of the ring member 22: Col 6, L26-28).
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a first forming section that is inserted into the neck portion from the bottom of the can body and wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool which being allowed to move in a radial direction together with the can body in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Pass disclose wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool which being allowed to move in a radial direction together with the can body.  However, Pass fails to disclose wherein the first forming section which sandwiches the neck portion is inserted into the neck portion from the bottom of the can body.  Further, doing so would not be obvious since this would require reconstructing the tool.  Also cited, Kannegiesser (U.S. 4,308,737); Gombas (U.S. 4,272,977); Maiorino (U.S. 3,874,209); and Walter (U.S. 1,705,843) disclose alternate arrangement for forming can ends including holding members which move radially.  However, none of the additional references cited above teach or disclose the combination of a first forming section that is inserted into the neck portion from the bottom of the can body and wherein the inner tool further comprises a holding member that is situated coaxially with the can body to contact an inner surface of the can body, and the holding member is attached to the inner tool which being allowed to move in a radial direction together with the can body.
Pass alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799